Exhibit 10.1

CONSULTING SERVICES AGREEMENT

 

Consulting Services Agreement (the “Agreement”), effective is by and between
Sweet Success Enterprises Inc. (SWTS), with it’s principle office at 1250 NE
Loop 410, San Antonio, TX (hereinafter the “Client”), and Jim Haworth 999
Sunbridge Lane Rogers AR 72758 (hereinafter the “Consultant”).

 

WHEREAS, Client finds that the Consultant is willing to perform certain work
hereinafter described in accordance with the provisions of this Agreement; and

 

WHEREAS, Client finds that the Consultant is qualified to perform the work, all
relevant factors considered, and that such performance will be in furtherance of
Clients business.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:

 

1. SERVICES

 

1.1   Services to Client: The Consultant shall provide the following
(“Services”) to Client: Arrange meetings between Client and Wal-Mart Inc. to
allow Client to discuss an agreement to sell Client’s products.

 

1.2   The consultant will assist the Company in obtaining additional channels
for its products with compensation to be negotiated on a channel by channel,
customer by customer basis.

 

1.3   The consultant will join the SWTS Board of Directors in January 2006 for a
term of two years.

 

2. PAYMENT

 

2.1   Payment for Services: The Consultant will be paid as follows: 600,000 non
transferable options to purchase Clients common stock, at $.70 per share, upon
signing of this agreement.

 

2.2   The Consultant will be paid a 9% cash commission of the net sales realized
by the Client to Wal-Mart for the term of 84 months. These commissions will be
paid to the Consultant by the 15th of the month following the month of Client’s
receipt of payment from the Retailer. SWTS may buy out this agreement after 36
months at three (3) times its annual revenue from Wal-Mart in cash or stock.

 

--------------------------------------------------------------------------------


 

3. FACSIMILE SIGNATURE

 

3.1   Execution and delivery of this Agreement by exchange of facsimile copies
bearing the facsimile signature of a party hereto shall constitute a valid and
binding execution and delivery of this Agreement by such party. Such facsimile
copies shall constitute enforceable original documents.

 

 

Client: Sweet Success Enterprises Inc.

 

/s/ William J. Gallagher

 

Date:

11-30, 2005

 

 

 

Consultant: Jim Haworth

 

 

/s/ Jim Haworth

 

Date:

11/30/05

 

 

--------------------------------------------------------------------------------